Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on July 16, 2021 for patent application 16/420,739. 

Status of Claims
2.	Claims 1-20 were examined in the previous office action dated March 16, 2021. As a response to the March 16, 2021 office action, Applicant Amended claims 1, 10, and 16; and Cancelled claims 6 and 15.
Claims 1-5, 7-14, and 16-20 are now presented for examination in this office action.

Allowable Subject Matter
3.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-5, 7, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spooren et al. (U.S. Publication Number: 2015/0112751).
As to independent claim 1, Spooren discloses a computer-implemented method for regulating charging and discharging of an energy storage device as part of an electrical power distribution network, the method comprising: 
a) accessing a forecasted price data set of electricity over a given unit of time and over a settable time period in a geographic region served by the electrical power distribution network (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period, or the next week) (see Paragraph [0010]); 
b) calculating a moving average of the forecasted price data set by creating a series of averages of different subsets each covering a settable time window of the forecasted price data set over the settable time period in which each of the different subsets cover an overlapping period of time with a portion of the forecasted price data set that excludes a first unit of time of the settable time window in the different subsets and includes a next unit of time in the different subsets (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]); 
c) analyzing each average in the series of averages of the forecasted price data set for the settable time window to identify a maximum forecasted price data subset of the forecasted price data set within the settable time period (e.g., next occurrence of a locally maximum price in the time sequence of pricing data is selected as a candidate) (see Paragraph [0088]); 
d) determining a real-time price threshold based on a settable weighing factor applied to the maximum forecasted price data subset (e.g., price table for future electricity price varying in time) (see Paragraph [0018]); 

f) in response to both the state of charge of the energy storage device being higher than a state of charge threshold (e.g., if the batteries are more than 50% charged, the next cycle would normally be a discharging cycle; if the batteries are currently less than 50% charged, the next cycle set by the CPU 200 would normally be a charging cycle) (see Paragraph [0068]) and the real-time price data being higher than the real-time price threshold (e.g., detect whether the newly considered element is better than the current candidate for charging or discharging; the term "better" means that the price of the newly considered cost data element is lower than the current candidate for charging or higher than the current candidate for discharging; if the newly considered cost data element is in fact better than the current candidate, then at a step 480 the current candidate is replaced by the newly considered cost data element; cost data element 620 is detected for which, given the current system efficiency, it is profitable to charge at the charging candidate and discharge at the current data element times) (see Paragraph [0087], [0097], and [0120]), switching a bi-directional inverter from a charge state to a discharge state, whereby in the discharge state, electrical power from the energy storage device is delivered to the electrical power distribution network (e.g., inverter 190 as appropriate to provide a charging or discharging cycle) (see Paragraph [0068], Paragraph [0120], and Figure 14). 
As to independent claim 10, Spooren discloses a system for regulating charging and discharging of an energy storage device as part of an electrical power distribution network, the system comprising: a 
a) accessing a forecasted price data set of electricity over a given unit of time and over a settable time period in a geographic region served by the electrical power distribution network (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period, or the next week) (see Paragraph [0010]); 
b) calculating a moving average of the forecasted price data set by creating a series of averages of different subsets each covering a settable time window of the forecasted price data set over the settable time period in which each of the different subsets cover an overlapping period of time with a portion of the forecasted price data set that excludes a first unit of time of the settable time window in the different subsets and includes a next unit of time in the different subsets (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]); 
c) analyzing each average in the series of averages of the forecasted price data set for the settable time window to identify a maximum forecasted price data subset of the forecasted price data set within the settable time period (e.g., next occurrence of a locally maximum price in the time sequence of pricing data is selected as a candidate) (see Paragraph [0088]); 
d) determining a real-time price threshold based on a settable weighing factor applied to the maximum forecasted price data subset (e.g., price table for future electricity price varying in time) (see Paragraph [0018]); 
e) accessing real-time price data for electricity over a given unit of time in the geographic region served by the electrical power distribution network (e.g., until a maximum is found which validates the 
f) in response to both the state of charge of the energy storage device being higher than a state of charge threshold (e.g., if the batteries are more than 50% charged, the next cycle would normally be a discharging cycle; if the batteries are currently less than 50% charged, the next cycle set by the CPU 200 would normally be a charging cycle) (see Paragraph [0068]) and the real-time price data being higher than the real-time price threshold (e.g., detect whether the newly considered element is better than the current candidate for charging or discharging; the term "better" means that the price of the newly considered cost data element is lower than the current candidate for charging or higher than the current candidate for discharging; if the newly considered cost data element is in fact better than the current candidate, then at a step 480 the current candidate is replaced by the newly considered cost data element; cost data element 620 is detected for which, given the current system efficiency, it is profitable to charge at the charging candidate and discharge at the current data element times) (see Paragraph [0087], [0097], and [0120]), switching a bi-directional inverter from a charge state to a discharge state, whereby in the discharge state, electrical power from the energy storage device is delivered to the electrical power distribution network (e.g., inverter 190 as appropriate to provide a charging or discharging cycle) (see Paragraph [0068], Paragraph [0120], and Figure 14). 
As to independent claim 16, Spooren discloses a non-transitory computer program product tangibly embodying computer readable instructions which, when implemented, cause a computer to carry out the steps of a method for regulating charging and discharging of an energy storage device as part of an electrical power distribution network, comprising: a computer memory capable of storing 
a) accessing a forecasted price data set of electricity over a given unit of time and over a settable time period in a geographic region served by the electrical power distribution network (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period, or the next week) (see Paragraph [0010]); 
b) calculating a moving average of the forecasted price data set by creating a series of averages of different subsets each covering a settable time window of the forecasted price data set over the settable time period in which each of the different subsets cover an overlapping period of time with a portion of the forecasted price data set that excludes a first unit of time of the settable time window in the different subsets and includes a next unit of time in the different subsets (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]); 
c) analyzing each average in the series of averages of the forecasted price data set for the settable time window to identify a maximum forecasted price data subset of the forecasted price data set within the settable time period (e.g., next occurrence of a locally maximum price in the time sequence of pricing data is selected as a candidate) (see Paragraph [0088]); 
d) determining a real-time price threshold based on a settable weighing factor applied to the maximum forecasted price data subset (e.g., price table for future electricity price varying in time) (see Paragraph [0018]); 
e) accessing real-time price data for electricity over a given unit of time in the geographic region served by the electrical power distribution network (e.g., until a maximum is found which validates the local minimum 600, each new cost data element is checked to detect whether it is better than the 
f) in response to both the state of charge of the energy storage device being higher than a state of charge threshold (e.g., if the batteries are more than 50% charged, the next cycle would normally be a discharging cycle; if the batteries are currently less than 50% charged, the next cycle set by the CPU 200 would normally be a charging cycle) (see Paragraph [0068]) and the real-time price data being higher than the real-time price threshold (e.g., detect whether the newly considered element is better than the current candidate for charging or discharging; the term "better" means that the price of the newly considered cost data element is lower than the current candidate for charging or higher than the current candidate for discharging; if the newly considered cost data element is in fact better than the current candidate, then at a step 480 the current candidate is replaced by the newly considered cost data element; cost data element 620 is detected for which, given the current system efficiency, it is profitable to charge at the charging candidate and discharge at the current data element times) (see Paragraph [0087], [0097], and [0120]), switching a bi-directional inverter from a charge state to a discharge state, whereby in the discharge state, electrical power from the energy storage device is delivered to the electrical power distribution network (e.g., inverter 190 as appropriate to provide a charging or discharging cycle) (see Paragraph [0068], Paragraph [0120], and Figure 14). 
As to dependent claim 2, Spooren teaches the computer-implemented method of claim 1, wherein in the given unit of time is hours and the settable time period is 24 hours (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period) (see Paragraph [0010]). 
As to dependent claim 3, Spooren teaches the computer-implemented method of claim 1, wherein the calculating the moving average (R.sub.i+.tau.) of the forecasted price data set is given by R i + .tau. = x max - .tau. x - 5 - .tau. f ( x ) ##EQU00003## in which x is time, x.sub.max is the settable period of time, .tau. is some time interval, f(x) is the forecasted price data set (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 4, Spooren teaches the computer-implemented method of claim 3, wherein the analyzing each average in the series of averages () is given by =R.sub.i,R.sub.i+.tau.,R.sub.i.degree.2*.tau.. . . R.sub.i+M*.tau.:M=24/.tau. and R.sub.max=argmax() (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 5, Spooren teaches the computer-implemented method of claim 4, wherein the real-time price threshold is given by Threshold=1/2.intg..sub.x=0.sup.5R.sub.max(x) (e.g., prevailing price is higher than the recorded price by a threshold amount, then the threshold applied by the step 400 can be set to a lower value) (see Paragraph [0120]). 
As to dependent claim 7, Spooren teaches the computer-implemented method of claim 1, further comprising: g) determining if the settable time period for the forecasted price data is expired; and h) in response to the settable time period for the forecasted price data is expired, repeating steps a through f above, otherwise repeating steps e through f above (e.g., next occurrence of a locally maximum price in the time sequence of pricing data is selected as a candidate) (see Paragraph [0088]). 
As to dependent claim 11, Spooren teaches the system of claim 10, wherein in the given unit of time is hours and the settable time period is 24 hours (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period) (see Paragraph [0010]). 
As to dependent claim 12, Spooren teaches the system of claim 10, wherein the calculating the moving average (R.sub.i+.tau.) of the forecasted price data set is given by R i + .tau. = x max - .tau. x - 5 - .tau. f ( x ) ##EQU00005## in which x is time, x.sub.max is the settable period of time, .tau. is some time interval, f(x) is the forecasted price data set (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 13, Spooren teaches the system of claim 12, wherein the analyzing each average in the series of averages () is given by =R.sub.i,R.sub.i+.tau.,R.sub.i+2*.tau. . . . R.sub.i+M*.tau.:M=24/.tau. and R.sub.max=argmax() (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 14, Spooren teaches the system of claim 13, wherein the real-time price threshold is given by Threshold=1/2.intg..sub.x=0.sup.5R.sub.max(x) (e.g., prevailing price is higher than the recorded price by a threshold amount, then the threshold applied by the step 400 can be set to a lower value) (see Paragraph [0120]).
As to dependent claim 17, Spooren teaches the non-transitory computer program product of claim 16, wherein in the given unit of time is hours and the settable time period is 24 hours (e.g., prices to be imposed for electricity supply at different times during the next calendar day or 24-hour period) (see Paragraph [0010]). 
As to dependent claim 18, Spooren teaches the non-transitory computer program product of claim 16, wherein the calculating the moving average (R.sub.i+.tau.) of the forecasted price data set is given by R i + .tau. = x max - .tau. x - 5 - .tau. f ( x ) ##EQU00006## in which x is time, x.sub.max is the settable period of time, .tau. is some time interval, f(x) is the forecasted price data set (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 19, Spooren teaches the non-transitory computer program product of claim 18, wherein the analyzing each average in the series of averages () is given by =R.sub.i,R.sub.i+.tau.,R.sub.i+2*.tau. . . . R.sub.i+M*.tau.:M=24/.tau. and R.sub.max=argmax() (e.g., time average such as a sliding window average of the price over a predetermined time period window, the window size in time being a predicted duration of charging and discharging, which may be set as a predetermined time period) (see Paragraph [0104]). 
As to dependent claim 20, Spooren teaches the non-transitory computer program product of claim 19, wherein the real-time price threshold is given by Threshold=1/2.intg..sub.x=0.sup.5R.sub.max(x) (e.g., prevailing price is higher than the recorded price by a threshold amount, then the threshold applied by the step 400 can be set to a lower value) (see Paragraph [0120]).

Response to Arguments
5.	Applicant’s arguments filed on July 16, 2021 have been fully considered. The arguments are
not persuasive and do not overcome the original art rejection. The following are the Examiner’s
observations in regard thereto.

Applicant Argues:
It is not clear if Spooren’s single use of “actual price” is the same as the “real-time price” as recited in the independent claims. 
Examiner Responds:
Examiner is not persuaded. Prior art Spooren not only teaches “actual price” at paragraph [0102], in addition to the office action above, see prior art Spooren Figure 14 for price plotted against a horizontal time graph to determine charge and discharge. Under such consideration, the prior art teaches the claimed “real-time price.” 
 
Applicant Argues:
Spooren is silent on the state of charge.
Examiner Responds:
Examiner is not persuaded. In addition to examples presented in the office action above, see prior art Spooren Paragraph [0120] for “Variations can be applied to the threshold charge level for deciding whether the first cycle should be a charge cycle or a discharge cycle (the step 400). For example, the electricity price at the time that the batteries were last charged can be recorded and compared with the prevailing price at the time that the algorithm is started (that is to say, at the left-hand end of the price charts as illustrated). If for example the prevailing price is lower than the price at the time that the batteries were last charged by a threshold difference, then the threshold applied by the step 400 (to decide whether the batteries are considered "charged" or "uncharged") can be set to a higher value than 50%, for example 60%, so that the batteries are more likely to be charged as a first cycle. If however the prevailing price is higher than the recorded price by a threshold amount, then the threshold applied by the step 400 can be set to a lower value, such as 40%, so that the batteries are 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117